DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (U.S. 2016/0221580) in view of Tabata et al. (U.S. 6258008).
Regarding claim 1, Yamanaka discloses an Extended Idle Stop and Go control device 1/2/3 of a vehicle (fig. 1) comprising: a Brake Pedal Sensor 62 configured to output an ON signal when a user depresses a brake pedal and output an OFF signal when the user does not depress the brake pedal (pgh. 0035); and a controller configured to:
stop operation of an engine 10 and open an electronic clutch 30 when the vehicle is not in neutral gear during travel and the ON signal is output from the BPS (pgh. 0037 at least);
operate the engine again when the OFF signal is output from the BPS in a state in which the operation of the engine is stopped (pgh. 0039). 
Yamanaka does not appear to disclose transmitting a torque limit to an Engine Control Unit for restricting torque of the engine.  Tabata teaches a control device for a vehicle that stops and restarts an engine upon meeting predetermined conditions, whereby engine torque is reduced to a value less than the amount corresponding to the accelerator depression amount at the time of engine restart (col. 4 lines 31-44).  In order to arrive at the claimed invention, the control device of Yamanaka would limit engine torque upon engine restart either instead of, or in addition to, ibid.).

Regarding claim 4, Yamanaka discloses the controller is configured to request engagement of the electronic clutch from a Transmission Control Unit 3 in a state in which the torque of the engine is restricted (during return control, clutch 30 is commanded at least partially engaged).  

Regarding claim 5, Yamanaka discloses an Extended Idle Stop and Go control method for a vehicle comprising: 
obtaining, with a controller 1/2/3, gear information from a Transmission Control Unit 3; 
receiving, with the controller, a signal from a Brake Pedal Sensor 62;
stopping, with the controller, operation of an engine 10 and opening an electronic clutch 30 when the vehicle is not in neutral gear during travel and the signal received from the BPS is an ON signal (pgh. 0037 at least);  
operating, with the controller, the engine again when an OFF signal is received from the BPS in a state in which the electronic clutch is open (pgh. 0039). 
Yamanaka does not appear to disclose transmitting a torque limit to an Engine Control Unit for restricting torque of the engine.  Tabata teaches a control device for a vehicle that stops and restarts an engine upon meeting predetermined conditions, whereby engine torque is reduced to a value less than the amount corresponding to the accelerator depression amount at the time of engine restart (col. 4 lines 31-44).  In order to arrive at the claimed invention, the control device of Yamanaka would limit engine torque upon engine restart either instead of, or in addition to, slipping the clutch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of Yamanaka with the ibid.).

Regarding claim 8, Yamanaka discloses the controller is configured to request engagement of the electronic clutch from a Transmission Control Unit 3 in a state in which the torque of the engine is restricted (during return control, clutch 30 is commanded at least partially engaged).  

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
With regards to the arguments for claims 4 and 8, it appears that these arguments are directed to the previous features of claims 3 and 7, which are now incorporated into claims 1 and 5 respectively.  There does not appear to be a separate argument for present claims 4 and 8.
Regarding claim 1 (and similarly claim 5), Applicant argues that Yamanaka fails to disclose the limitation of “transmit, to an Enqine Control Unit (ECU), a torque limit that is configured to restrict torque of the engine when the engine is operated again.” now recited in claim 1.  However, Tabata was relied upon to teach this limitation, so this argument is moot.
Regarding claim 1 (and similarly claim 5), Applicant argues that Tabata only discloses restarting an engine, but not restricting engine torque.  This is not found persuasive, because this limitation is disclosed by Tabata ‘008 in col. 4 lines 31-44, reproduced below: 
“The embodiment is structured to automatically stop an engine when predetermined stop conditions are met, and restart the engine when predetermined restart conditions are met in a drive system for a vehicle shown in FIG. 2. Especially at the time of engine restart, when the quick pressure increase control (explained later in detail) executed for engaging a predetermined clutch (forward clutch) as quickly as possible is non-executable, the engine torque is reduced to a value less than the amount corresponding to the accelerator depression amount for the protection of the clutch and prevention of an engagement shock.” (emphasis added).  See also fig. 10, engine torque TE is reduced upon receiving the engine restoration command at T_COM.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DAVID R MORRIS/Primary Examiner, Art Unit 3659